DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 9, 2021 has been entered.  Claims 1, 2, 4-8, 21-27 and 29-32 remain pending in the application.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 25 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated U. S. Patent 5,888,053 to Kobayashi.
Kobayashi discloses a centrifugal compressor, comprising:
a hermetically sealed exterior housing (1) including a main housing (2), a first end cap (3) attached to the main housing (2) adjacent a first axial end of the main housing (2), and a second end cap (4) attached to the main housing (2) adjacent a second axial end of the main housing (2) opposite the first axial end of the main housing (2), wherein the first end cap (3) fully covers, when viewed along a central axis of the centrifugal compressor, the first axial end of the main housing (2) and the second end cap (4) fully covers, when viewed along the central axis, the second axial end of the main housing (2) (Fig. 1; col. 7 lines 1-5);

an aero module (portion inside 2 between 50 and 54) within the exterior housing (1), the aero module having two centrifugal impellers (8C, 8D) driven by the drive module (via shaft 7) to compress a working fluid, wherein the centrifugal compressor is arranged such that a flow path for working fluid is configured to direct working fluid through the drive module (from 3a) before the working fluid reaches either of the two centrifugal impellers (8C, 8D), wherein the flow path is provided within the exterior housing (1), wherein the first end cap (3) includes a suction port (3a), and-wherein the centrifugal compressor is arranged such that fluid flowing through the suction port (3a) flows along the flow path, and wherein the exterior housing (1) includes a discharge port (2c) configured such that working fluid expelled by the aero module exits the exterior housing (1) by flowing through the discharge port (2c) in a radial direction perpendicular to the central axis, wherein the drive module (portion inside 2 between 15 and 50) is cooled by suction gas before the suction gas reaches an inlet of one of the two centrifugal impellers (8C, 8D) (Fig. 1; col. 7 line 42 - col. 8 line 32),
wherein all fluid flowing through the drive module is configured to flow radially around the both of the two centrifugal impellers (8C, 8D) before being compressed by the aero module (Figures 1 and 2; col. 8 lines 16-25), and
wherein the flow path is arranged such that working fluid flows radially around the aero module (portion inside 2 between 50 and 54) before entering the aero module 
It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).  The recitations of claim 25 in that the compressor is a refrigerant compressor configured for use in a refrigeration system is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,888,053 to Kobayashi in view of U. S. Patent Publication 2011/0150628 to Wagner.
Kobayashi teaches all the limitations of claim 1, as detailed above, but does not teach magnetic bearings. Wagner teaches a centrifugal compressor comprising:
oil free bearings (17-20), wherein the oil free bearings (17-20) are magnetic bearings (paragraph [0029], Fig.).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Weilenmann with the magnetic bearings taught by Wagner in order to use bearings which can be used to control the position of the shaft (paragraph [0031]).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,888,053 to Kobayashi in view of U. S. Patent 5,904,471 to Woollenweber.
 teaches all the limitations of claim 1, as detailed above, but does not teach a variable frequency drive.  Woollenweber teaches a centrifugal compressor wherein
a drive module (18) is driven by a variable frequency drive (col. 3 lines 49-65), wherein the variable frequency drive can drive the drive module (18) to achieve system cooling capacities of between 15 and 60 tons (the examiner take the position that the Woollenweber compressor “can” be scaled to a size which would allow it to be used in a system “to achieve cooling capacities of between 15 and 60 tons”), and a sealed housing (19) acts as a heatsink for power components of the variable frequency drive (they are connected so heat must flow from the hot electronics to the cooler sealed housing), and the working fluid cools the sealed housing (19) (Fig. 3, col. 3 lines 1-10), and further comprising electronics enclosed in an integrated electronics housing (34) that is part of the hermetically sealed exterior housing (19) (Fig. 3; col. 3 lines 2-4).
Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 (1987).  In claim 6, the recitation of “to achieve system cooling capacities of between 15 and 60 tons” is a recitation with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art.  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kobayashi with the variable frequency drive and housing therefor taught by Woollenweber in order to allow .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,888,053 to Kobayashi in view of U. S. Patent Publication 2014/0050603 to Hoj. 
Kobayashi teaches all the limitations of claim 1, as detailed above, but does not teach the housings joined by welding.  Hoj teaches a compressor wherein:
a main housing (12) is attached to an end cap (29) by welds (30) (Figures 4 and 5; paragraph [0043]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kobayashi with the welds taught by Hoj (by welding the end caps to the exterior housing) in order to use a means of attachment which also hermetically seals (paragraph [0043]).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,888,053 to Kobayashi in view of WIPO Publication WO2015/122991 to Sishtla.
Kobayashi teaches all the limitations of claim 1, as detailed above, including wherein the suction port is fluidly coupled to a main flow path and the second end cap (4) does not include any ports configured to permit fluid to enter or exit the exterior housing (Fig. 1) but does not teach an economizer.  Sishtla teaches a compressor wherein:
a port (82) in a main housing is fluidly coupled to an economizer flow path (Fig. 2; paragraphs [0034] and [0038]).
 with the economizer flow path taught by Sishtla in order to improve efficiency when the compressor is used in a refrigeration system.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,888,053 to Kobayashi in view of U. S. Patent 8,303,271 to Ikeda.
Kobayashi teaches all the limitations of claim 1, as detailed above, and further teaches wherein the first end cap (3) includes a first planar surface lying in a first plane normal to the central axis and a first axially-extending projection projecting from the first planar surface toward the main housing (2), the second end cap (4) includes a second planar surface lying in a second plane normal to the central axis and a second axially-extending projection projecting from the second planar surface toward the main housing (2) (Fig. 1), but does not teach that the first and second planar surfaces fully cover a respective axial end of the main housing.  Ikeda teaches a compressor wherein:
a planar (39) surface fully covers an axial end of a main housing (4) when viewed along the central axis from a location exterior to the centrifugal compressor, the location is spaced-apart from the end cap (6, 39) in a direction opposite the main housing (4), and at least one port (3a) configured to communicate fluid into the centrifugal compressor is formed in a first axially-extending projection (of first end cap 3)  (Fig. 1; col. 1 lines 20-23 and 65-67).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kobayashi with planar surfaces that fully cover a respective axial end of the main housing as taught by .
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 5,888,053 to Kobayashi in view of U. S. Patent 3,975,117 to Carter.
Kobayashi teaches all the limitations of claim 1, as detailed above, and further teaches a compressor wherein:
the drive module is configured to rotatably drive a shaft (7), both of the two centrifugal impellers (8C, 8D) are mounted adjacent a same end of the shaft (7), and both of the two centrifugal impellers (8C, 8D) are within the aero module, the two centrifugal impellers (8C, 8D) are configured such that working fluid flows in series from a first (8C) of the two centrifugal impellers to a second (8D) of the two centrifugal impellers and wherein both of the two centrifugal impellers (8C, 8D) face a same direction with inlets facing away from the drive module (Fig. 1, col. 6 lines 56-67).
Kobayashi does not teach a single aero module with the two impellers.   Carter teaches a compressor wherein the centrifugal compressor includes only a single aero module (inside 70) and both of two centrifugal impellers (53, 59) are within the aero module, the two centrifugal impellers (53, 59) are configured such that working fluid flows in series from a first (53) of the two centrifugal impellers to a second (59) of the two centrifugal impellers (Fig. 1; col. 4 line 23 - col. 5 line 20).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Kobayashi with the single aero module taught by Carter in order to reduce the size of the compressor.
Response to Arguments
Applicant's arguments filed on February 9, 2021 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tani teaches a similar centrifugal compressor, but does not teach the claimed end caps.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746